DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f) based on an application (Application No. EP17200616.5) filed to European Patent Office on 08 Nov 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 May 2020 and 04 Jun 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS have been considered by the Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it exceeds 150 words. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informality: 
Page 1, line 15 includes an incomplete sentence “The detector resolution is a fixed parameter, but “.  
Appropriate correction is required.

Claim Objections
Claims 11 and 13 are objected to because of the following informalities:  
“prior to step a) the method further comprises the steps:” should read “prior to the step a) of claim 10, the method further comprises:” (claim 11);
“a system according to claim 6” should read “the system according to claim 6” (claim 13); and
“a) receiving … ; b) determining …” should read “a) receiving … ; and b) determining …” (claim 13). 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 recites the limitation “a receiving unit configured to receive a status signal indicative of a motion status of an object of interest.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and its dependent claims 2-9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure(s) correspond(s) to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1 recites the limitation “a mode determining unit configured to determine an acquisition mode defining one or more imaging parameters for generating the X-ray pulse.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and its dependent claims 2-9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure(s) correspond(s) to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 6 recites the limitation “the status acquisition apparatus is configured determine a motion status of an object of interest and to provide the status signal indicative of the motion status to the device.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 and its dependent claims 7-9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure(s) correspond(s) to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function, applicant should clarify the record by either: (1) amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (2) stating on the record what the corresponding structure(s), material(s), or act(s), which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. See 37 CFR 1.75(d) and MPEP §608.01(o) and §2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a receiving unit configured to receive a status signal indicative of a motion status of an object of interest”. A review of the specification, however, does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof, as discussed above in the Claim Interpretation. Accordingly, one skilled in the art would not know what structure(s) correspond(s) to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-9 inherit the deficiency by the nature of their dependency on claim 1.
Claim 1 recites the limitation “a mode determining unit configured to determine an acquisition mode defining one or more imaging parameters for generating the X-ray pulse”. A review of the specification, however, does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof, as discussed above in the Claim Interpretation. Accordingly, one skilled in the art would not know what structure(s) correspond(s) to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-9 inherit the deficiency by the nature of their dependency on claim 1.
Claim 6 recites the limitation “the status acquisition apparatus is configured determine a motion status of an object of interest and to provide the status signal indicative of the motion status to the device”. A review of the specification, however, does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof, as discussed above in the Claim Interpretation. Accordingly, one skilled in the art would not know what structure(s) correspond(s) to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 7-9 inherit the deficiency by the nature of their dependency on claim 6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a receiving unit configured to receive a status signal indicative of a motion status of an object of interest”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-9 inherit the deficiency by their dependency on claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation “a mode determining unit configured to determine an acquisition mode defining one or more imaging parameters for generating the X-ray pulse”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-9 inherit the deficiency by their dependency on claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1 and 2 recite the limitation “the at least one imaging parameter”. The antecedent for this limitation is unclear. It is unclear whether “the at least one imaging parameter” is referring to: a) “one or more imaging parameters” recited in claim 1; b) particular image parameter among “one or more imaging parameters” recited in claim 1; c) at least one imaging parameter; or d) otherwise. Claims 3-9 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the one or more imaging parameters”.
Claim 6 recites the limitation “the status acquisition apparatus is configured determine a motion status of an object of interest and to provide the status signal indicative of the motion status to the device”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 7-9 inherit the deficiency by their dependency on claim 6.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 4 recites the limitation “the mode determining unit is configured to define the one or more imaging parameters so as to provide a constant X-ray pulse dose for X-ray pulses in different motion statuses”. It is unclear whether providing a constant X-ray pulse dose for X-ray pulses in different motion statuses is an active functional limitation of the apparatus claim of claim 4, and if so, it is further unclear which structure within the apparatus claim of claim 4 is providing a constant X-ray pulse dose for X-ray pulses in different motion statuses. Claim 5 inherits the deficiency by the nature of its dependency on claim 4. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the mode determining unit is configured to define the one or more imaging parameters and provide a constant X-ray pulse dose for X-ray pulses in different motion statuses”.
Claim 5 recites the limitation “the dose of an X-ray pulse is set by means of adapting a pulse duration in combination with adapting an X-ray tube voltage and/or an X-ray tube current”. It is unclear which structure within the apparatus claim of claim 5 is setting the dose of an X-ray pulse by means of adapting a pulse duration in combination with adapting an X-ray tube voltage and/or an X-ray tube current. 
Claim 12 recites the limitation “normalizing the signal in a sequence of X-ray images being acquired in a pulsed acquisition with an X-ray imaging apparatus, using different focal spot sizes and different doses for the respective X-ray pulses”. The antecedent basis for “the signal” is unclear. It is unclear whether “the signal” is referring to: a) “a status signal” recited in claim 10; b) a signal; or c) otherwise. Additionally, the antecedent basis for “the respective X-ray pulses” is unclear. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “normalizing a signal in a sequence of X-ray images being acquired in a pulsed acquisition with an X-ray imaging apparatus, using different focal spot sizes and different doses for respective X-ray pulses”.
Claim 13 recites “A computer program element comprising instructions for controlling a device … or a system according to claim 6, wherein the instructions, when being executed by a processing unit of a computer, cause the computer to perform a method …”. First, it is unclear whether “a device” or “a system according to claim 6” includes the recited “processing unit of a computer” to perform the recited method of “a) receiving …” and “b) determining …”. Second, it is unclear whether “a status signal indicative of a motion status of an object of interest” that is configured to be received by the device is the same or different from “a status signal indicative of a motion status of an object of interest” being received by the computer recited in claim 13. Additionally, it is unclear whether “an acquisition mode defining one or more imaging parameters of the acquisition mode in dependence of the indicate motion status of the object interest” that is configured to be received by the device is the same or different from “an acquisition mode defining one or more imaging parameters of the acquisition mode in dependence of the indicate motion status of the object interest” being determined by the computer recited in claim 13. Furthermore, the claim current recites the limitation “the one or more imaging parameters including a focal spot size” twice, and the antecedent basis for the repeated limitation is unclear. Claim 14 inherits the deficiency by the nature of its dependency. For purposes of the examination, the claim is being given a broadest reasonable interpretation as “A computer program element comprising instructions, wherein the instructions, when being executed by a processing unit of a computer, cause the computer to perform a method …”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 10-11, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites determining an acquisition mode defining one or more imaging parameters for generating the X-ray pulse, wherein the one or more imaging parameters is defined in dependence of the indicated motion status of the object of interest, the at least one imaging parameter including a focal spot size.
This limitation, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind, even when “a mode determining unit” is given a broadest reasonable interpretation as a processor. For example, “determining an acquisition mode” in the context of this claim encompasses a user manually determining an acquisition mode. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, even for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. According, the claim recites an abstract idea.
	This judicial exception recited in claim 1 is not integrated into a practical application. In particular, the claim recites the additional limitation of receiving a status signal indicative of a motion status of an object of interest. However, the limitation of receiving a status signal is recited at a high-level of generality (i.e., as a general means of gathering a status signal for use in determining an acquisition mode) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claim 1 is not patent eligible.
Claim 2 inherits the deficiency of claim 1, the claimed invention being directed to an abstract idea (see the 35 U.S.C. 101 analysis for claim 1 discussed above), and additionally recites “wherein the at least one imaging parameter further includes a parameter selected from a group comprising a pulse duration and an X-ray intensity for the X-ray pulse”. However, this additional limitation does not appear to integrate the judicial exception into a practical application and is not sufficient to amount to significantly more than the judicial exception. Therefore, claim 2 is not patent eligible.
Claim 4 inherits the deficiency of claim 1, the claimed invention being directed to an abstract idea (see the 35 U.S.C. 101 analysis for claim 1 discussed above), and additionally recites defining the one or more imaging parameters so as to provide a constant X-ray pulse dose for X-ray pulses in different motion statuses.
The limitation of defining one or more imaging parameters so as to provide a constant X-ray pulse dose for X-ray pulses in different motion statuses is recited at a high-level of generality (i.e., as a general means of defining an imaging parameter with an intended effect), thus encompasses the user manually defining one or more image parameters in effort to provide a constant X-ray pulse dose for X-ray pulses in different motion statuses.
The claim does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception. Therefore, claim 4 is not patent eligible.  
Claim 5 inherits the deficiency of claim 4, the claimed invention being directed to an abstract idea (see the 35 U.S.C. 101 analysis for claim 4 discussed above), and additionally recites “wherein the dose of an X-ray is set by means of adapting a pulse duration in combination with adapting an X-ray tube voltage and/or an X-ray tube current”. However, this additional limitation does not appear to integrate the judicial exception into a practical application and is not sufficient to amount to significantly more than the judicial exception. Therefore, claim 5 is not patent eligible.
Claim 10 recites determining an acquisition mode defining one or more imaging parameters for generating the X-ray pulse, wherein the one or more imaging parameters is defined in dependence of the indicated motion status of the object of interest, the at least one imaging parameter including a focal spot size.
This limitation, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining an acquisition mode” in the context of this claim encompasses a user manually determining an acquisition mode. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, even for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. According, the claim recites an abstract idea.
	This judicial exception recited in claim 10 is not integrated into a practical application. In particular, the claim recites the additional limitation of receiving a status signal indicative of a motion status of an object of interest. However, the limitation of receiving a status signal is recited at a high-level of generality (i.e., as a general means of gathering a status signal for use in determining an acquisition mode) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claim 10 is not patent eligible.
Claim 11 inherits the deficiency of claim 10, the claimed invention being directed to an abstract idea (see the 35 U.S.C. 101 analysis for claim 10 discussed above), and additionally recites specifying a region of interest at an object of interest via a user interface and adjusting a status acquisition apparatus to the region of interest. 
The limitations of specifying a region of interest at an object of interest via a user interface and adjusting a status acquisition apparatus to the region of interest are recited at a high-level of generality (i.e., as general means of specifying a region of interest and preparing to imagine the region of interest), thus encompass a user manually specifying a region of interest and adjusting an apparatus to the region of interest.
The claim does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception. Therefore, claim 11 is not patent eligible.  
Claim 13 recites determining an acquisition mode defining one or more imaging parameters for generating the X-ray pulse, wherein the one or more imaging parameters is defined in dependence of the indicated motion status of the object of interest, the at least one imaging parameter including a focal spot size.
This limitation, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the instructions causing the computer to perform, “determining an acquisition mode” in the context of this claim encompasses a user manually determining an acquisition mode. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, even for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. According, the claim recites an abstract idea.
	This judicial exception recited in claim 13 is not integrated into a practical application. In particular, the claim recites the additional limitation of receiving a status signal indicative of a motion status of an object of interest. However, the limitation of receiving a status signal is recited at a high-level of generality (i.e., as a general means of gathering a status signal for use in determining an acquisition mode) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claim 13 is not patent eligible.
Claim 14 inherits the deficiency of claim 13, the claimed invention being directed to an abstract idea (see the 35 U.S.C. 101 analysis for claim 13 discussed above), and additionally recites a computer readable medium having stored the program element of claim 13. However, this additional element does not appear to integrate the judicial exception into a practical application, since a computer readable medium is recited at a high-level of generality (i.e., as a means to store the instructions for receiving a status signal and determining an acquisition mode). The claim does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception. Therefore, claim 14 is not patent eligible.
Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because “a computer program element comprising instructions” of claim 13 is software per se (see MPEP §2106.03) and “a computer readable medium having stored the program element” of claim 14 includes transitory propagating signals per se (see MPEP §2111.01).
Specifically, the broadest reasonable interpretation of claim 14 drawn to “a computer readable medium having stored the program element” includes non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of a computer readable medium, particularly when the specification is silent. See MPEP §2111.01. 
Claim drawn to such computer readable medium that covers both transitory and non-transitory embodiments maybe amended to narrow the claim to cover only the statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. Since claim 13 merely recites “a computer program element comprising instructions” and claim 14 explicitly recites “a computer readable medium having stored the program element of claim 13”, Applicant may cancel claim 13 or explicitly recite the instructions of claim 13 in claim 14 and amend claim 14 as “a non-transitory computer readable medium”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rasche (US Patent Pub No. 2006/0215815, provided by Applicant in IDS of 08 May 2020) in view of Izumihara et al. (Japanese Patent No. 2002058665, a copy of machine translation attached) - hereinafter referred to as Izumihara.
Regarding claim 1, Rasche discloses a device for determining at least one imaging parameter for generating an X-ray pulse in an X-ray imaging apparatus (at least Fig. 1 and Abstract), the device comprising:
a receiving unit (data processing device 10) configured to receive a status signal indicative of a motion status of an object of interest ([0037]: to dispose the X-ray projections of a particular heart phase, an electrocardiogram is recorded simultaneously), and
a mode determining unit (data processing device 10) configured to determine an acquisition mode defining one or more imaging parameters for generating the X-ray pulse ([0039]: the picture-taking rate, the X-ray pulse duration, the X-ray tube current and/or the X-ray tube voltage are/is modified by the data processing device 10 as a function of the measured electrocardiogram);
wherein the at least one imaging parameter is defined in dependence of the indicated motion status of the object of interest ([0039]: the picture-taking rate, the X-ray pulse duration, the X-ray tube current and/or the X-ray tube voltage are/is modified by the data processing device 10 as a function of the measured electrocardiogram).
	Rasche does not disclose:
the at least one imaging parameter including a focal spot size.
	In related art of determining an imaging parameter for generating an X-ray pulse in an X-ray imaging apparatus based on a motion status, Izumihara, however, discloses:
defining an imaging parameter in dependence of an indicated motion status of an object of interest, the imaging parameter including a focal spot size ([0063]: changing focal size when speed of movement of the subject exceeds a predetermined value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Rasche to function as claimed, since a device for determining an imaging parameter for generating an X-ray pulse in an X-ray imaging apparatus based on a motion status was well known in the art, as taught by Rasche and Izumihara, and defining a focal spot size as an imaging parameter in dependence of a motion status of an object of interest was well known in the art, as taught by Izumihara. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to minimize “blurring caused by vibration of an organ or an apparatus occurs depending on an examination site, and thus, the image quality deteriorates”, as taught by Izumihara ([0062]). 
Regarding claim 2, Rasche in view of Izumihara discloses all limitations of claim 1, as discussed above, and Rasche further discloses:
wherein the at least one imaging parameter further includes a parameter selected from a group comprising a pulse duration and an X-ray intensity for the X-ray pulse ([0039]: the picture-taking rate, the X-ray pulse duration, the X-ray tube current and/or the X-ray tube voltage are/is modified by the data processing device 10 as a function of the measured electrocardiogram).
Regarding claim 3, Rasche in view of Izumihara discloses all limitations of claim 2, as discussed above, and Rasche discloses:
receiving the status signal indicative of the motion status including rest phase and movement phase ([0038]-[0039]: record during systole (phase of greatest movement) and diastole; [0002]: diastole is a low-movement phase).
Rasche does not disclose:
wherein the mode determining unit is configured to provide a smaller focal spot size and/or a longer pulse duration if the status signal indicates a rest phase as the motion status than if the status signal indicates a movement phase as motion status.
In related art of determining an imaging parameter for generating an X-ray pulse in an X-ray imaging apparatus based on a motion status, Izumihara, however, discloses:
providing a smaller focal spot size if a status signal is below a threshold as a motion status than if the status signal indicates a movement phase above the threshold as the motion status ([0063]: when the speed of movement of the subject exceeds a predetermined value, the focal size of the X-ray tube 10 is changed from a small value to a large value).
	It is noted that Izumihara discloses providing a smaller focal spot size if a status signal is below a threshold as a motion status than if the status signal indicates a movement phase above the threshold as the motion status by providing a smaller focal spot size when a movement of the subject does not exceed the predetermined value.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Rasche to function as claimed, since a device for determining an imaging parameter for generating an X-ray pulse in an X-ray imaging apparatus based on a motion status was well known in the art, as taught by Rasche and Izumihara;  receiving a status signal indicative of a motion status including rest phase and movement phase was well known in the art, as taught by Rasche; and providing a smaller focal spot size if a status signal is below a threshold as a motion status than if the status signal indicates a movement phase above the threshold as the motion status was well known in the art, as taught by Izumihara. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to minimize “blurring caused by vibration of an organ or an apparatus occurs depending on an examination site, and thus, the image quality deteriorates”, as taught by Izumihara ([0062]). 
Regarding claims 4-5, Rasche in view of Izumihara discloses all limitations of claim 1, as discussed above, and Rasche discloses:
defining the one or more imaging parameters, including a dose of an X-ray pulse ([0039]: the picture-taking rate, the X-ray pulse duration, the X-ray tube current and/or the X-ray tube voltage are/is modified by the data processing device 10 as a function of the measured electrocardiogram) (claims 4-5); and
wherein the dose of an X-ray pulse is set by means of adapting a pulse duration in combination with adapting an X-ray tube voltage and/or an X-ray tube current ([0039]: the picture-taking rate, the X-ray pulse duration, the X-ray tube current and/or the X-ray tube voltage are/is modified by the data processing device 10 as a function of the measured electrocardiogram) (claim 5).
	Rasche does not disclose:
wherein the mode determining unit is configured to define the one or more image parameters so as to provide a constant X-ray pulse dose for X-ray pulses in different motion statuses (claims 4-5).
In related art of determining an imaging parameter for generating an X-ray pulse in an X-ray imaging apparatus based on a motion status, Izumihara, however, discloses:
defining one or more image parameters so as to provide a constant X-ray pulse dose for X-ray pulses in different motion statuses ([0073]: perform only in small focal section or large focal section while pulse width is controlled to be constant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Rasche to function as claimed, since a device for determining an imaging parameter for generating an X-ray pulse in an X-ray imaging apparatus based on a motion status was well known in the art, as taught by Rasche and Izumihara; defining an image parameter, including a dose of an X-ray pulse by adapting a pulse duration in combination with an X-ray tube voltage and an X-ray tube current, was well known in the art, as taught by Rasche; and defining an image parameter so as to provide a constant X-ray pulse dose for X-ray pulses in different motion statuses was well known in the art, as taught by Izumihara. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to minimize “blurring caused by vibration of an organ or an apparatus occurs depending on an examination site, and thus, the image quality deteriorates”, as taught by Izumihara ([0062]). 
Regarding claim 10, Examiner notes that the claimed method is directed to method of using the apparatus disclosed in claim 1. Claim 10 is therefore made obvious by the teachings discussed above mutatis mutandis.
Regarding claims 13-14, Examiner notes that the claimed computer program element and the claimed computer readable medium comprises computer executable instructions that automate the apparatus of claim 1. Claims 13-14 are thus rejected in a similar manner as discussed above, since it has been held that automating a process would be obvious to one of ordinary skill in the art at the time of invention to increase efficiency.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rasche in view of Izumihara as applied to claim 1 above, and further in view of Kondo et al. (US Patent Pub No. 2010/0215141) - hereinafter referred to as Kondo.
Regarding claims 6-9, Rasche in view of Izumihara discloses all limitations of claim 1, as discussed above, and Rasche further discloses:
an X-ray imaging apparatus (X-ray unit 1);
a status acquisition apparatus (electrocardiogram 7; [0017]); and
wherein the X-ray imaging apparatus (Fig. 1: X-ray unit 1) comprises:
an X-ray tube ([0036]: X-ray radiation source/tube 2) and a controller (data processing device 10);
wherein the status acquisition apparatus (electrocardiogram 7) is configured to provide the status signal indicative of the motion status to the device ([0037]: to dispose the X-ray projections of a particular heart phase, an electrocardiogram is recorded simultaneously during X-raying) and provide the status signal comprising a rest phase segment and a movement phase segment ([0038]-[0039]: record during systole (phase of greatest movement) and diastole; [0002]: diastole is a low-movement phase); and
wherein the controller (data processing device 10) is configured to control the X-ray tube according to the one or more imaging parameters of the acquisition mode as determined by the device ([0039]: drive X-ray tube 2 as a function of the pattern of the measured electrocardiogram).
	Rasche does not disclose:
determining a motion status of an object of interest (claims 6-9).
	In related art of an X-ray imaging system, Kondo, however, discloses:
determining a motion status of an object of interest ([0099]: scan controller 20 identifies the diastole and systole based on the ECG signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Rasche in view of Izumihara to function as claimed, since a device for determining an imaging parameter for generating an X-ray pulse in an X-ray imaging apparatus based on a motion status was well known in the art, as taught by Rasche, Izumihara, and Kondo, and determining a motion status of an object of interest based detected motion was well known in the art, as taught by Kondo. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “controls the high-voltage generator 12 so that X-rays are exposed for the imaging period”, as taught by Kondo ([0099]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rasche in view of Izumihara as applied to claim 10 above, and further in view of Nagata et al. (US Patent Pub No. 2007/0053483) - hereinafter referred to as Nagata.
Regarding claim 11, Rasche in view of Izumihara discloses all limitations of claim 10, as discussed above, and Rasche discloses:
receiving a status signal indicative of a motion status of an object of interest ([0037]: to dispose the X-ray projections of a particular heart phase, an electrocardiogram is recorded simultaneously).
Rasche does not disclose:
prior to receiving the status signal indicative of the motion status of the object of interest, 
specifying a region of interest at an object of interest via a user interface; and
adjusting a status acquisition apparatus to the region of interest.
 	In related art of a method of determining imaging parameters for generating an X-ray pulse in an X-ray apparatus, Nagata, however, discloses:
prior to receiving a status signal indicative of a motion status of an object of interest ([0086]: examination plan set by examination plan setting unit 207 is transmitted to system control unit 212 to put a set examination plan into practice and reads out ECG data acquired by electrocardiograph 106), 
specifying the region of interest at the object of interest via a user interface ([0066]: examination plan setting unit 207 comprises a user interface for allowing the operator to set an examination plan, including an examination target region); and
adjusting a status acquisition apparatus to the region of interest ([0070]: examination plan setting unit 207 sets conditions associated with ECG gated scanning).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Rasche in view of Izumihara to function as claimed, since a method for determining an imaging parameter for generating an X-ray pulse in an X-ray imaging apparatus was well known in the art, as taught by Rasche, Izumihara, and Nagata; receiving a status signal indicative of a motion status of an object of interest was well known in the art, as taught by Rasche and Nagata; and specifying a region of interest at an object of interest via a user interface and adjusting a status acquisition apparatus to the region of interest was well known in the art, as taught by Nagata. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “allowing the operator to set an examination plan”, as taught by Nagata ([0066]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rasche in view of Izumihara as applied to claim 10 above, and further in view of Jain et al. (US Patent Pub No. 2018/0235564, priority date of 22 Feb 2017) - hereinafter referred as Jain.
Regarding claim 12, Rasche in view of Izumihara discloses all limitations of claim 10, as discussed above, and Rasche in view of Izumihara does not disclose:
normalizing the signal in a sequence of X-ray images being acquired in a pulsed acquisition with an X-ray imaging apparatus, using different focal spot sizes and different doses for the respective X-ray pulses; and
applying a noise reduction algorithm to the sequence of X-ray images.
	In the related field of endeavor, Jain, however, discloses:
normalizing a signal in a sequence of X-ray images being acquired in a pulsed acquisition with an X-ray imaging apparatus, using different focal spot sizes and different doses for respective X-ray pulses ([0041]-[0044]: determine and apply weights to pixel values in combining large and small focal-spot images; [0023]: dose constraints in smallest focal-spot size; [0031]: larger focal spot for normal exposure); and
applying a noise reduction algorithm to the sequence of X-ray images ([0045]-[0050]: denoising and/or filtering images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Rasche in view of Izumihara to function as claimed, since a method of generating an X-ray pulse and acquiring X-ray images in an X-ray imaging apparatus was well known in the art, as taught by Rasche, Izumihara, and Jaine, and normalizing a signal in a sequence of X-ray images using different focal spot sizes and different doses and applying a noise reduction algorithm to the sequence of X-ray images was well known in the art, as taught by Jain. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been “to achieve a better signal-to-noise ratio (SNR) than the small focal-spot image and a better resolution than the large focal-spot image”, as taught by Jain ([0001]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pan et al. (US Patent Pub No. 2007/0036418) at least discloses reducing x-ray source focal spot size to increase resolution in CT (see at least [0425]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.C./
Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793